Judgments and orders affirmed. No opinion.
Martin, P. J., Dore and Callahan, JJ., concur; Untermyer, J., concurs in the affirmance of the judgments as to all defendants, except as to the sentences, which he is of opinion are excessive and should be reduced; and also votes to modify the order, denying the motion for a new trial on the ground of newly-discovered evidence as to the defendant Luciano. Opinion by Untermyer, J. Cohn, J., votes for affirmance of the judgments as to all defendants but concurs with Untermyer, J., with respect to the motion for a new trial. Present—■ Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.